TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-22-00156-CV



                               S. B., J. B., and C. C., Appellants

                                                v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 33RD DISTRICT COURT OF BLANCO COUNTY
           NO. CV08888, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                                         OPINION


                Three appellants challenge a final order terminating their respective parental

rights to three children. C.C., or “Christine,” is the mother of all three children—“Allie,” aged

11 years at the rendering of final judgment; “Bailey,” aged 4 years; and “Bethany,” an infant. 1

J.B., or “Adam,” is the father of Allie; S.B., or “Brian,” is the father of Bailey and Bethany. The

Department removed the children when Bethany’s meconium tested positive for marijuana at

birth and Christine and Brian both tested positive for methamphetamines.          Christine’s and

Brian’s cases were tried together to the bench; Adam’s case was tried to jury shortly thereafter.

On appeal, Christine challenges the sufficiency of the evidence to support the predicate findings

under Texas Family Code § 161.001(b)(1)(D) (endangerment), (E) (knowing exposure of child to

circumstances resulting in endangerment), (N) (constructive abandonment), (O) (failure to


       1   See Tex. Fam. Code § 109.002(d); Tex. R. App. P. 9.8.
comply with court-ordered plan), and (P) (use of illicit substance); and the finding that

termination is in the children’s best interest, id. § (b)(2). Adam challenges the sufficiency of the

evidence to support predicate findings of (F) (failure to provide support for child) and (P) (use of

controlled substance in manner that endangers child); he does not challenge the finding that

termination is in Allie’s best interest. Brian challenges the sufficiency of the evidence to allow

termination of his parental rights to Bailey and Bethany under two subsections of the Indian

Child Welfare Act (“ICWA”), 25 U.S.C. § 1912(d) and (f). We will affirm.


                                   STANDARD OF REVIEW

               Under state law, the trial court may order termination of the parent-child

relationship only “if clear and convincing evidence supports that a parent engaged in one or more

of the [statutorily] enumerated grounds for termination and that termination is in the best interest

of the child.” In re N.G., 577 S.W.3d 230, 232 (Tex. 2019) (per curiam) (citing Tex. Fam. Code

§ 161.001(b)); see also A.C. v. Texas Dep’t of Fam. & Protective Servs., 577 S.W.3d 689, 697

(Tex. App.—Austin 2019, pet. denied). “Proceedings to terminate the parent-child relationship

implicate rights of constitutional magnitude that qualify for heightened judicial protection.”

In re A.C., 560 S.W.3d 624, 626 (Tex. 2018).         Parental rights have been characterized as

“essential,” “a basic civil right of man,” and “far more precious than property rights.” See

Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985) (citing Stanley v. Illinois, 405 U.S. 645, 651

(1972)). They are “perhaps the oldest of the fundamental liberty interests” protected by the

United States Constitution. See Troxel v. Granville, 530 U.S. 57, 65 (2000); E.E. v. Texas Dep’t

of Fam. & Protective Servs., 598 S.W.3d 389, 396 (Tex. App.—Austin 2020, no pet.). “When

the State initiates a parental[-]rights termination proceeding, it seeks not merely to infringe that


                                                 2
fundamental liberty interest, but to end it.” Santosky v. Kramer, 455 U.S. 745, 759 (1982).

“Consequently, termination proceedings should be strictly scrutinized, and involuntary

termination statutes are strictly construed in favor of the parent.” Holick, 685 S.W.2d at 20.

“Because termination of parental rights ‘is complete, final, irrevocable and divests for all time’

the natural and legal rights between parent and child, a court cannot involuntarily sever that

relationship” in absence of “evidence sufficient to ‘produce in the mind of the trier of fact a firm

belief or conviction as to the truth of the allegations sought to be established.’”               A.C.,

560 S.W.3d at 630 (quoting Tex. Fam. Code § 101.007 and Holick, 685 S.W.2d at 20). “This

heightened proof standard carries the weight and gravity due process requires to protect the

fundamental rights at stake.” Id.

                “A correspondingly searching standard of appellate review is an essential

procedural adjunct.” Id. Here, each parent challenges the legal and factual sufficiency to

support one or more findings in the trial court’s final order. “The distinction between legal and

factual sufficiency lies in the extent to which disputed evidence contrary to a finding may be

considered.” Id. “Evidence is legally sufficient if, viewing all the evidence in the light most

favorable to the fact-finding and considering undisputed contrary evidence, a reasonable

factfinder could form a firm belief or conviction that the finding was true.” Id. at 631. “Factual

sufficiency, in comparison, requires weighing disputed evidence contrary to the finding against

all the evidence favoring the finding.” Id. “In a factual-sufficiency review, the appellate court

must consider whether disputed evidence is such that a reasonable factfinder could not have

resolved it in favor of the finding.” Id. “Evidence is factually insufficient if, in light of the entire

record, the disputed evidence a reasonable factfinder could not have credited in favor of a finding

is so significant that the factfinder could not have formed a firm belief or conviction that the

                                                   3
finding was true.” Id.     Evidence that is factually sufficient to support a trial court’s finding

necessarily satisfies the legal-sufficiency standard. 2

                Under ICWA, a trial court may terminate parental rights only if termination is

permitted by state law, see S.P. v. Texas Dep’t of Fam. & Protective Servs., No. 03-17-00698-CV,

2018 WL 1220895, at *2 (Tex. App.—Austin Mar. 9, 2018, no pet.) (mem. op.), and only where

the factfinder determines “that the continued custody of the child by the parent or

Indian custodian is likely to result in serious emotional or physical damage to the child,”

25 U.S.C. § 1912(f). The risk of serious emotional or physical damage must be supported by

testimony from “qualified expert witnesses,” id., and the evidence as a whole must allow the

factfinder to conclude the likelihood of that damage “beyond a reasonable doubt,” id.              In

addition, the statute requires the petitioner to “satisfy the court that active efforts have been made

. . . to prevent the breakup of the Indian family.” Id. § 1912(d). Because of the increased burden

of proof in termination proceedings under ICWA, we must analyze a sufficiency challenge to the

ultimate ICWA determination in light of that heightened burden. See S.P., 2018 WL 1220895, at

*3.   In other words, and as we have explained in the past, we must apply the clear and

convincing standard to evaluate a sufficiency challenge to findings rendered pursuant to state law


                2  Evidence that is factually sufficient to support a finding is necessarily legally
sufficient to do so: in conducting legal-sufficiency analysis, the reviewing court employs a
standard more favorable to the disputed finding and examines a subset of the evidence that is less
likely to controvert that finding. See, e.g., K.D. v. Texas Dep’t of Fam. & Protective Servs.,
No. 03-20-00116-CV, 2020 WL 4462320, at *4 (Tex. App.—Austin July 15, 2020, pet. denied)
(mem. op.) (“Evidence that is factually sufficient to support a trial court’s finding necessarily
satisfies the legal-sufficiency standard.”); In re A.S., No. 02-16-00076-CV, 2016 WL 3364838,
at *7 (Tex. App.—Fort Worth June 16, 2016, no pet.) (mem. op.) (“If the evidence is factually
sufficient, then it is necessarily legally sufficient as well.”); In re M.V.G., 440 S.W.3d 54, 60
(Tex. App.—Waco 2010, no pet.) (“[B]ecause the evidence is factually sufficient, it is
necessarily legally sufficient.” (citing In re D.S.A., 113 S.W.3d 567, 573 (Tex. App.—Amarillo
2003, no pet.))).
                                                   4
but must ultimately determine—pursuant to ICWA—whether the factfinder could have found

beyond all reasonable doubt that the continued custody of the child by the parent or Indian

custodian is likely to result in serious emotional or physical damage to the child. See id.


                                 DISCUSSION—CHRISTINE

               Christine challenges the sufficiency of the evidence to support predicate findings

under Texas Family Code subsections 161.001(b)(1)(D) (endangerment), (E) (knowing exposure

to circumstances resulting in endangerment), (N) (constructive abandonment), (O) (failure to

comply with court-ordered plan), and (P) (use of illicit substance); and the finding that

termination is in the children’s best interest, id. § (b)(2). Because this analysis will dispose of

her appeal, we address only predicate (D) and the best-interest determination. See In re N.G.,

577 S.W.3d at 232–33, 237; A.C., 577 S.W.3d at 698–99 & n.2; Tex. R. App. P. 47.1.


Endangerment

               We first address Christine’s challenge to the finding of endangerment. 3

“‘Endanger’ means ‘to expose to loss or injury; to jeopardize.’” In re M.C., 917 S.W.2d 268,

269 (Tex. 1996) (per curiam) (quoting Texas Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531,


       3   The Department contends that Christine “concedes and does not challenge the trial
court’s findings under Tex. Fam. Code §161.001(b)(1)(D), (E), (N), and (O).” Yet Christine
expressly phrases her first issue as whether “the evidence was factually and legally insufficient to
support the finding that C.C. engaged in the specific conduct set forth in Section 161.001(b)(1)
of the Texas Family Code,” without limitation as to which predicate she is challenging. Given
the unique importance of the constitutional right at stake and the directive from the Supreme
Court of Texas that we consider subsection (D) or (E) when presented to this Court, we will
consider the sufficiency of the evidence to support the lower court’s finding under predicate (D).
See In re N.G., 577 S.W.3d 230, 233, 237 (Tex. 2019) (per curiam); In re A.C., 560 S.W.3d 624,
626 (Tex. 2018); A.C. v. Texas Dep’t of Fam. & Protective Servs., 577 S.W.3d 689, 698–99 &
n.2 (Tex. App.—Austin 2019, pet. denied). We caution, however, that counselors representing
the Department and those appointed to represent parents should take care to abide by the
requirements of Texas Rule of Appellate Procedure 38.1.
                                                 5
533 (Tex. 1987)). “Although ‘endanger’ means more than a threat of metaphysical injury or the

possible ill effects of a less-than-ideal family environment, it is not necessary that the conduct be

directed at the child or that the child actually suffers injury.” Id. “Endangerment does not have

to be established as an independent proposition, but can be inferred from parental misconduct

alone,” and courts may look to conduct “before the child’s birth and both before and after the

child has been removed by the Department.” Pruitt v. Texas Dep’t of Fam. & Protective Servs.,

No. 03-10-00089-CV, 2010 WL 5463861, at *4 (Tex. App.—Austin Dec. 23, 2010, no pet.)

(mem. op.). “Conduct that subjects a child to a life of uncertainty and instability endangers the

child’s physical and emotional well-being.” Id. at *14. “Moreover, a parent’s mental state may

be considered in determining whether a child is endangered if that mental state allows the parent

to engage in conduct that jeopardizes the physical or emotional well-being of the child.” In re

M.E.-M.N., 342 S.W.3d 254, 262 (Tex. App.—Fort Worth 2011, pet. denied). The relevant

inquiry under subsection (D) is whether the child’s environment, including the child’s living

conditions and conduct by parents or others in the home, endangered the child’s well-being. V.P.

v. Texas Dep’t of Fam. & Protective Servs., No. 03-19-00531-CV, 2020 WL 544797, at *4 (Tex.

App.—Austin Feb. 4, 2020, no pet.) (mem. op.). “Inappropriate, abusive, or unlawful conduct

by persons who live in the child’s home . . . is part of the ‘conditions or surroundings’ of the

child’s home under subsection (D).” Id. at *10 (citing In re M.R.J.M., 280 S.W.3d 494, 502

(Tex. App.—Fort Worth 2009, no pet.)).

               Undisputed evidence establishes that both Christine and Brian tested positive for

methamphetamines      prior to    removal     and       for cocaine metabolites,   marijuana,    and

methamphetamines during the course of these proceedings.              According to Christine, this

substance abuse in part contributed to interruptions and inconsistencies with Allie’s schooling.

                                                    6
Bethany’s meconium tested positive for marijuana at birth, and the doctors determined Bethany

had received virtually no prenatal care. Christine testified that she had not sought medical

treatment for her substance abuse or psychological issues because she only wanted providers that

respect her spiritual beliefs. At the time of removal, all three girls had lice infestations, with

Bailey’s infestation so severe that it had resulted in open sores on her head. The girls had not

been receiving adequate dental care. According to the pediatric therapist, Allie was exhibiting

multiple manifestations of trauma due to her frequent exposure to drug use by Christine and

Brian and angry outbursts between the two of them, and Bailey was beginning to withdraw from

those around her. The girls’ foster mother reported that, at placement, Bailey had just turned

four years old but had few of the daily functions one would expect of a child that age. She

needed assistance eating and getting dressed and, as the foster mother described it, “was not able

to do much for herself.” This evidence, taken together, is both legally and factually sufficient to

support the trial court’s finding of endangerment. See In re A.B., 437 S.W.3d 498, 506 (Tex.

2014) (holding developmental delays due to neglect evidence of endangerment); In re M.C.,

917 S.W.2d at 269 (“[N]eglect can be just as dangerous to the well-being of a child as direct

physical abuse.”); D.H. v. Texas Dep’t of Fam. & Protective Servs., -- S.W.3d ---, ---,

No. 03-21-00255-CV, 2021 WL 5098308, at *3 (Tex. App.—Austin Nov. 3, 2021, no pet.)

(holding substance abuse evidence of endangerment); In re H.M.O.L., No. 01-17-00775-CV,

2018 WL 1659981, at *2, 13 (Tex. App.—Houston [1st Dist.] Apr. 6, 2018, pet. denied) (mem.

op.) (holding malnourishment and lack of medical care evidence of endangerment); In re S.G.F.,

No. 14-16-00716-CV, 2017 WL 924541, at *6 (Tex. App.—Houston [14th Dist.] Mar. 7, 2017,

no pet.) (mem. op.) (holding lack of medical care evidence of endangerment); In re D.E.,

761 S.W.2d 596, 599 (Tex. App.—Fort Worth 1988, no writ) (holding evidence of “lack of

                                                7
food” and lack of “parental care” evidence of endangerment). And because only one predicate is

necessary to sustain a termination, In re N.G., 577 S.W.3d at 233, we need not reach Christine’s

challenge to any other predicate. We overrule Christine’s first issue.


Best Interest

                 We next address Christine’s challenge to the best-interest finding. “[T]here is a

strong presumption that the best interest of a child is served by keeping the child with a parent.”

In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). “And because of the strong presumption in favor

of maintaining the parent-child relationship and the due process implications of terminating a

parent’s rights to [a] minor child without clear and convincing evidence, ‘the best interest

standard does not permit termination merely because a child might be better off living

elsewhere.’” In re D.L.W.W., 617 S.W.3d 64, 81 (Tex. App.—Houston [1st Dist.] 2020, no pet.)

(quoting In re J.G.S., 574 S.W.3d 101, 121–22 (Tex. App.—Houston [1st Dist.] 2019, pet.

denied)).    “Moreover, termination is not warranted ‘without the most solid and substantial

reasons.’”      Id. (quoting Wiley v. Spratlan, 543 S.W.2d 349, 352 (Tex. 1976)).              “In

parental-termination proceedings, [the Department’s] burden is not simply to prove that a parent

should not have custody of [the] child; [the Department] must meet the heightened burden to

prove, by clear and convincing evidence, that the parent should no longer have any relationship

with the child whatsoever.” Id. (citing In re K.N.J., 583 S.W.3d 813, 827 (Tex. App.—San

Antonio 2019, no pet.)).

                 In evaluating best interest, we consider the factors set forth in Holley v. Adams,

544 S.W.2d 367, 371–72 (Tex. 1976), which include the child’s wishes, the child’s emotional

and physical needs now and in the future, any emotional or physical danger to the child now and


                                                 8
in the future, the parenting abilities of any parties seeking access to the child, programs available

to help those parties, plans for the child, the stability of any proposed placement, any evidence

that the parent-child relationship is improper, and any excuses for the parent’s conduct. See A.C.,

560 S.W.3d at 631; In re E.N.C., 384 S.W.3d 796, 807 (Tex. 2012); In re C.H., 89 S.W.3d 17, 27

(Tex. 2002); A.S. v. Texas Dep’t of Fam. & Protective Servs., 394 S.W.3d 703, 714 (Tex. App.—

El Paso 2012, no pet.). It is the burden of the party seeking termination to establish that

termination is in the child’s best interest. See In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002). The

set of factors is not exhaustive, and no one factor is necessarily dispositive of the question; but in

some instances, evidence of a single factor may suffice to support the best-interest finding. See

Holley, 544 S.W.2d at 371–72; In re A.B., 269 S.W.3d 120, 126 (Tex. App.—El Paso 2008,

no pet.).

               We begin with the children’s wishes. The factfinder heard testimony that the girls

were “excited” to see Christine during visitation, but also heard Allie’s reported statement that

she wanted to stay with the foster family.        Allie further indicated that her sisters felt the

same way.

               Turning to the children’s emotional and physical needs and any emotional or

physical risks to the children now and in the future, it is well settled that stability and

permanence are paramount considerations in evaluating the needs of a child. See In re J.D.,

436 S.W.3d 105, 120 (Tex. App.—Houston [14th Dist.] 2014, no pet.); Rios v. Texas Dep’t of

Fam. & Protective Servs., No. 03-11-00565-CV, 2012 WL 2989237, at *9 (Tex. App.—Austin

July 11, 2012, no pet.) (mem. op.). Far from demonstrating a life of stability, Christine has a

long history of living with men who engage in substance abuse and have criminal records. She

herself has been abusing substances from a young age, testifying that she and her “birth mother”

                                                  9
used to “smoke weed” together.        Christine used marijuana through seven months of her

pregnancy with Bethany, allegedly unaware that she was pregnant.            Her employment and

residence were inconsistent throughout the proceedings. Brian’s episodes of anger and rage were

documented by numerous sources, with those episodes resulting in trauma to both Allie and

Bailey. Yet there is no indication from the record that Brian intends to adequately address these

issues, and Christine testified that she plans to remain living with him, leaving all three children

at risk of continued exposure to substance abuse and conflict.

               With respect to the parenting abilities of any parties and evidence of any improper

parent-child relationship, Christine has shown an inability to care for herself or her children. At

removal, she had failed to provide adequate medical or dental care for the three girls; had not

taught Bailey how to function on an age-appropriate level and at one point did not even have

Allie—who should have been in fifth or sixth grade at the time—enrolled in school. Nor is there

any evidence she was being homeschooled. Christine’s acquiescence to Brian’s history of anger,

criminal activity, and drug use is also indicative of an improper relationship. See D.F. v. Texas

Dep’t of Fam. & Protective Servs., 393 S.W.3d 821, 836 (Tex. App.—El Paso 2012, no pet.).

Meanwhile, the children’s current foster parents have raised three children of their own; and

have sought out assistance in addressing Allie’s and Bailey’s educational, psychological, and

physical needs. The foster parents are actively working with Allie to overcome her “extreme

hyperactivity” and with Bailey to help her overcome her “dissociative” episodes. The older girls

are enrolled in the public schools and, according to the foster mom and a case worker,

doing “wonderful[ly].”

               When it comes to plans for the children, the family therapist testified that

Christine and Brian had made very little progress toward establishing plans for themselves or the

                                                10
children and indicated that she had reached the point of wondering “whether it’s actually a

worthwhile endeavor” to continue waiting for Christine and Brian to come up with those plans.

Brian testified that he would find a higher-paying job and work fewer hours to “be there for

[Christine], [Allie], [Bailey], and [Bethany].” But Brian offered nothing further on how he

planned to accomplish this, and self-serving testimony of such a “speculative” and

“hypothetical” nature does not constitute evidence of a concrete plan for the children.

See, e.g., In re A.P.S., No. 07-11-00476-CV, 2012 WL 1835688, at *7 (Tex. App.—Amarillo

May 21, 2012, no pet.) (mem. op.); Gonzalez v. Texas Dep’t of Fam. & Protective Servs.,

No. 03-06-00004-CV, 2008 WL 2309208, at *6, *9 (Tex. App.—Austin June 5, 2008, no pet.)

(mem. op.). The foster family hopes to adopt all three children.

               Finally, we consider any excuses for a parent’s conduct.          While testifying,

Christine pointed to her history of childhood abuse, a lack of adequate health insurance,

scheduling conflicts, and restrictive spiritual beliefs as interfering with her ability to achieve a

stable lifestyle and parent effectively. But even assuming Christine accurately described these

circumstances, the factfinder was free to conclude that those limitations did not excuse

Christine’s chronic instability and poor parenting. See, e.g., In re H.R., 87 S.W.3d 691, 701

(Tex. App.—San Antonio 2002, no pet.) (holding evidence sufficient to sustain rejection of

proffered excuses where parent failed to take responsibility for conduct).

               After reviewing the record, we conclude the evidence would allow a reasonable

factfinder to come to a firm belief or conviction that termination is in the best interest of Allie,

Bailey, and Bethany. We therefore reject Christine’s sufficiency challenge to that finding.




                                                11
                                    DISCUSSION—ADAM

                Adam challenges the sufficiency of the evidence to support predicate findings

under subsections 161.001(a)(b)(F) and (P); he does not challenge the finding that termination is

in Allie’s best interest under subsection 161.001(b)(2). Because it will dispose of this appeal, we

will address only predicate (F).

                Subsection (F) permits termination on clear and convincing evidence that a parent

“failed to support the child in accordance with the parent’s ability during a period of one year

ending within six months of the date of the filing of the petition” for termination. J.G.S.,

574 S.W.3d at 117 (citing Tex. Fam. Code § 161.001(b)(1)(F)). Under this provision, “one year”

means 12 consecutive months. See In re E.M.E., 234 S.W.3d 71, 72 (Tex. App.—El Paso 2007,

no pet.). The party seeking termination has the burden to establish that the parent had the ability

to support the child financially during each month of the 12-month period. In re T.B.D.,

223 S.W.3d 515, 518 (Tex. App.—Amarillo, no pet.). Without evidence of an ability to support

a child during the 12-month statutory period, termination of parental rights cannot be granted

under subsection (F). Id.

                On appeal, Adam argues that the “only evidence presented by the Department

regarding [his] alleged failure to support [Allie] was testimony that [is] not based on any

underlying facts but was merely a slew of conclusory statements.” We disagree.

                The CASA volunteer testified that Adam has had little contact with Allie in the

past and that even when ordered to maintain contact during these proceedings, that contact

eventually “drop[ped] off.” Allie’s psychiatrist corroborated that account, testifying that Allie

needed to explore Adam’s “lack of contact” with her over the years and the fact that he “was not

involved in [Allie’s] life.

                                                12
               Adam testified that he has received $3,700-3,800 each month for “over 12 years”

from the federal government due to disability sustained on a tour of duty in Afghanistan; he also

testified that he lives rent-free with his mother. Adam testified that he was not present at Allie’s

birth and that he did not “contribute anything” to the medical costs associated with that birth. He

further testified that he has two other daughters, both of whom live in Germany, but that he has

no contact with them and provides them no support. When asked how he supports Christine and

Allie financially, Adam responded that he provides “school clothes, Christmas gifts birthday

gifts Easter [sic],” and that Christine would occasionally “let [him] know” of any needs, and that

he would meet those needs. Adam’s mother testified that Adam provides some financial support

to Christine and Allie, but that the support is inconsistent such that she cannot estimate the

amount. On the stand, Adam conceded that he had only provided a total of $50 or $60 to

Christine and Allie over the course of three months.

               Before this Court, Adam argues that the jury should have given more weight to

Adam’s and his mother’s testimony of Adam’s support of Allie and of his competing financial

obligations; but the jury, as the ultimate arbiter of the facts of the case, see In re J.L.,

163 S.W.3d 79, 86–87 (Tex. 2005), was free to disregard that testimony in favor of testimony

suggesting that Adam had “failed to support the child in accordance with the parent’s ability,”

Tex. Fam. Code § 61.001(b)(1)(F). In addition, Adam argues that the Department failed to

provide direct evidence of his ability, if any, to support Allie for 12 consecutive months. But

Adam himself provided testimony regarding his income and financial obligations for

12 consecutive years; and, regardless, relevant circumstantial evidence regarding Adam’s

financial means would allow a reasonable juror to draw inferences about Adam’s support of

Allie during the 12 months set forth by statute. See Lozano v. Lozano, 52 S.W.3d 141, 149 (Tex.

                                                13
2001) (Phillips, C.J., concurring in part and dissenting in part) (explaining proper role of

circumstantial evidence in family law). Accordingly, the evidence is factually sufficient to

support a firm belief or conviction that the Department satisfied its obligation under subsection

(F), and because the evidence is factually sufficient, it is also legally sufficient to support that

finding. See supra note 2. We overrule Adam’s first issue on appeal, need not reach his second,

and affirm the order of termination with respect to his parental rights.


                                     DISCUSSION—BRIAN

               Brian, a descendant of the Menominee Nation, 4 raises three arguments

challenging the legal and factual sufficiency of the evidence to allow termination of his parental

rights to Bailey and Bethany under two subsections of ICWA, 25 U.S.C. § 1912(d) and (f).

Relying heavily on federal regulatory interpretation of ICWA, Brian argues:            (1) that the

Department failed to provide a “qualified expert” to testify, see id. § 1912(f); (2) that the

Department produced insufficient evidence of a “causal relationship between the home

conditions and any resulting serious emotional or physical damage” to the children, see

25 C.F.R. § 23.121(c)–(d); and (3) that the Department produced insufficient evidence of

any efforts to, as he phrases it, “help the parents overcome barriers, make arrangements to

provide for family interaction, etc.,” see 80 Fed. Reg. §§ 10146, 10150 (interpreting 25 U.S.C.

§ 1912(d)). Because of the heightened burden of proof at trial, it is unclear whether

factual-sufficiency review is available in termination cases governed by ICWA. 5 In this case we



       4  The nation refers to itself as “The Menominee Tribe of Wisconsin.” For convenience,
we will refer to this people as the “Menominee Nation.”
       5 See S.P. v. Texas Dep’t of Fam. & Protective Servs., No. 03-17-00698-CV,
2018 WL 1220895, at *2 n.5 (Tex. App.—Austin Mar. 9, 2018, no pet.) (mem. op.) (outlining
                                                 14
will conduct factual-sufficiency review, as that analysis will dispose of both sufficiency

questions. See supra note 2. Brian has not briefed this Court on the sufficiency of the evidence

to support the trial court’s findings under section 161.001 of the Family Code, so we need not

review those findings. See Tex. R. App. P. 38.1(f), (h), (i), 47.1.


Qualified Expert Witness

               With respect to Brian’s arguments regarding the purported absence of a qualified

expert witness, we do not find those arguments persuasive. The Department tendered Hilary

McKinney, J.D., as its expert witness, and the trial court’s final order ultimately included a




lack of clarity); In re K.S., 448 S.W.3d 521, 544 (Tex. App.—Tyler 2014, pet. denied) (holding
that only legal-sufficiency review is available). Equally unclear are the standards for proving
and reviewing ICWA’s statutory prerequisites—whether the “qualified expert witness” is in fact
qualified, and whether the “active efforts” were adequate. Courts within this state and
throughout the nation have diverged as to whether these are questions of law, questions of fact,
or discretionary questions handled by the trial court. See, e.g., Walker E. v. Dep’t of Health
& Soc. Servs., 480 P.3d 598, 606 (Alaska 2021) (holding that whether ICWA expert is qualified
and whether efforts were active should be reviewed de novo); In re Baby Boy Doe, 902 P.2d 477,
483 (Idaho 1995) (holding that active efforts need not be proven beyond reasonable doubt); In re
Welfare of Child. of J.B., 698 N.W.2d 160, 166-67 (Minn. Ct. App. 2005) (noting uncertainty as
to whether traditional abuse-of-discretion standard applies to review of ICWA expert’s
qualifications); In re Welfare of M.S.S., 465 N.W.2d 412, 418 (Minn. Ct. App. 1991)
(holding that “active efforts” must be proven beyond reasonable doubt); People in re A.A.,
967 N.W.2d 810, 821 (S.D. 2021) (holding that active efforts must be proven beyond reasonable
doubt but should be reviewed de novo); In re D.S.P., 480 N.W.2d 234, 237 (Wis. 1992) (holding
qualifications of expert witness should be reviewed for abuse of discretion); In re T.W.,
No. 07-22-00030-CV, 2022 WL 2293919, at *3 (Tex. App.—Amarillo June 24, 2022, no pet.)
(mem. op.) (“assuming without deciding” whether expert was qualified); In re D.E.D.I.,
568 S.W.3d 261, 264 (Tex. App.—Eastland 2019, no pet. (affirming termination under ICWA
after noting that trial court had found active efforts and expert qualifications proven beyond
reasonable doubt); In re G.C., No. 10-15-00128-CV, 2015 WL 4855888, at *2 (Tex. App.—
Waco Aug. 13, 2015, no pet.) (mem. op.) (holding beyond-reasonable-doubt standard “limited”
to ultimate finding regarding risk of damage to subject child); K.S., 448 S.W.3d at 544 (holding
that active efforts and expert qualifications must be proven beyond reasonable doubt and should
be reviewed under traditional sufficiency standards).
                                                 15
finding that McKinney is qualified to serve in that capacity. 6 We generally review a trial court’s

determination regarding a tendered expert witness for an abuse of discretion. See Gammill

v. Jack Williams Chevrolet, Inc., 972 S.W.2d 713, 718–19 (Tex. 1998).

               Although the Act does not define “qualified expert witness,” the Bureau of Indian

Affairs has promulgated a rule and published additional guidance for use in evaluating the

qualifications of such a witness. See generally 25 C.F.R. § 23.122; Guidelines for State Courts

and Agencies in Indian Child Custody Proceedings, 80 Fed. Reg. 10146 (Feb. 25, 2015)

(“supersed[ing]” earlier guidelines and effective immediately). Federal regulatory guidance is

not binding on this Court, but Texas courts have consistently consulted the regulations and the

guidelines when interpreting ICWA. See, e.g., S.P., 2018 WL 1220895, at *3 (explaining

historic reliance and gathering cases).

               The pertinent regulation provides a general summary of how the court should

identify a qualified expert witness:


       (a) A qualified expert witness must be qualified to testify regarding whether the
           child’s continued custody by the parent or Indian custodian is likely to result
           in serious emotional or physical damage to the child and should be qualified
           to testify as to the prevailing social and cultural standards of the Indian child’s
           Tribe. A person may be designated by the Indian child’s Tribe as being
           qualified to testify to the prevailing social and cultural standards of the Indian
           child’s Tribe.

       (b) The court or any party may request the assistance of the Indian child’s Tribe
           or the BIA office serving the Indian child’s Tribe in locating persons qualified
           to serve as expert witnesses.

       (c) The social worker regularly assigned to the Indian child may not serve as a
           qualified expert witness in child-custody proceedings concerning the child.

       6  The order did not mention McKinney by name, but McKinney was the only witnesses
tendered to serve as a qualified expert witness pursuant to ICWA, so we will infer that it was
McKinney that the court deemed qualified.
                                                 16
25 C.F.R. § 23.122.

              The guidelines provide more specific criteria:


       (a) A qualified expert witness should have specific knowledge of the Indian
           tribe’s culture and customs.

       (b) Persons with the following characteristics, in descending order, are presumed
           to meet the requirements for a qualified expert witness:

              (1) A member of the Indian child’s tribe who is recognized by the tribal
                  community as knowledgeable in tribal customs as they pertain to
                  family organization and childrearing practices.

              (2) A member of another tribe who is recognized to be a qualified expert
                  witness by the Indian child’s tribe based on their knowledge of the
                  delivery of child and family services to Indians and the Indian child’s
                  tribe.

              (3) A layperson who is recognized by the Indian child’s tribe as having
                  substantial experience in the delivery of child and family services to
                  Indians, and knowledge of prevailing social and cultural standards and
                  childrearing practices within the Indian child’s tribe.

              (4) A professional person having substantial education and experience in
                  the area of his or her specialty who can demonstrate knowledge of the
                  prevailing social and cultural standards and childrearing practices
                  within the Indian child’s tribe.


80 Fed. Reg. at 10157.

              Here, McKinney was the only witness tendered as a qualified expert witness.

When asked to list her qualifications to testify in that capacity; McKinney testified that she is

native Choctaw; has an undergraduate degree in anthropology; has a law degree with a certificate

in Native American law; handles “primarily” welfare cases involving Native American families;

is certified as a “trained, qualified expert witness by the National Indian Child Welfare

Association”; is a member of that association; has worked in various capacities for the Cherokee,

Chickasaw, Choctaw, Muscogee, and Pawnee nations; and has consulted on or testified in nine
                                               17
ICWA cases since receiving her certification in 2017. No one disputes any of this professional

experience. With respect to the Menominee Nation, McKinney began by testifying of her

research in preparing for these proceedings.      She then testified as to the Nation’s history,

population, current location, religious and cultural norms, family expectations, medical practices,

and membership regulations.

               The specific nature of Brian’s challenge to McKinney is unclear from his briefing.

Other than conclusory statements regarding her ostensible lack of qualifications, his brief makes

passing references to allegations that McKinney lacks the “requisite trial experience” and “has

no experience as a social worker.” But trial experience is not mentioned as a requirement in the

statute, regulations, or guidelines; and, moreover, McKinney testified that she had worked on

nine cases in just a few years. Similarly, the statute, regulations, and guidelines do not require

the qualified expert witness to be a social worker—and in fact prohibit the children’s own social

worker from testifying as an expert witness, see 25 C.F.R. § 23.122(c). Moreover, McKinney

indicated that she “primarily” works on welfare cases involving Native American families,

undermining any suggestion that she has “no experience” with the issues a social worker would

encounter in these matters. Finally, if we construe his brief liberally, Brian appears to argue that

McKinney is not sufficiently familiar with the Menominee Nation to offer testimony. Yet while

the guidelines expressly indicate a preference that “a member of the Indian child[ren]’s tribe”

serve as expert witness when possible, those guidelines also provide alternatives, including the

use of a professional with “substantial education and experience in the area of his or her

specialty” and “knowledge of prevailing social and cultural standards and childrearing practices

within the Indian child’s tribe.” McKinney testified as to her experience in this area of law and

of Menominee norms and how those norms compare to norms in the general Native American

                                                18
population; she also testified that it is not uncommon for smaller nations, like the Menominee

Nation, to struggle to identify any member willing and able to participate in termination

proceedings as a qualified expert witness. On this record, we cannot conclude the trial court

abused its discretion in allowing McKinney to testify as the qualified expert witness required by

ICWA. See In re Baby Boy Doe, 902 P.2d 477, 484 (Idaho 1995) (holding court did not abuse

discretion in finding witness “qualified expert” where witness was member of different Nation

than subject child but had extensive professional experience in Native American issues and in

ICWA cases). 7 We overrule Brian’s argument.


Causal Relationship

              Brian next contends that there is insufficient evidence of the “causal relationship”

necessary to allow for termination consistent with ICWA’s restrictions. He argues:


       [T]he C.F.R. also requires the evidence at trial to demonstrate a causal
       relationship between the conditions in the home and the likelihood that the
       continued custody of the child will result in serious emotional or physical damage
       to the child. 25 C.F.R. § 23.121(c). In the absence of the causal relationship,
       evidence only showing poverty, inadequate housing, substance abuse, or
       nonconforming social behavior does not by itself constitute evidence beyond a
       reasonable doubt that continued custody is likely to result in serious emotional or
       physical damage to the child. 25 C.F.R. § 23.121(d).


Subsection 23.121(c) provides, “The evidence must show a causal relationship between the

particular conditions in the home and the likelihood that continued custody of the child will

result in serious emotional or physical damage to the particular child who is the subject of the

child-custody proceeding.”



       7  Even if we were to conduct this analysis de novo or via traditional sufficiency review,
see supra note 5, on this record we would overrule the issue.
                                               19
               As we understand it, Brian’s position is that there is insufficient evidence of a

causal relationship between the statutory predicate findings under state law—including the

allegations underlying those findings—and any evidence of likely “damage” to Bailey and

Bethany should they remain in his “continued custody.” He argues that “[a]t best, the evidence

here would show substance abuse and possibly nonconforming social behaviors” without any

“evidence of a causal relationship between those complained of actions and serious emotional

and physical damage to the children.” Brian has pointed us to no case law exploring the meaning

of “causal relationship,” and our research reveals that few courts have considered the standard.

For example, the Supreme Court of Alaska held the standard satisfied where witnesses testified

that the children had multiple medical ailments, were not up to date on their vaccines, and were

frequently in the presence of physical abuse; the record further revealed that father had not

completed his service plan, would continue to engage in substance abuse, had admitted he would

be unable to care for the five children, and had presented no evidence suggesting he had changed

any of the behavior that led to removal. Walker E. v. Department of Health & Soc. Servs.,

480 P.3d 598, 610–11 (Alaska 2021). Similarly, the Supreme Court of South Dakota deemed the

standard satisfied where the mother testified that the children were “abused or neglected due to

an environment injurious to their welfare” and other evidence suggested that their father had

“abdicated his role,” “fail[ed] to ensure [the children’s] safety,” “liv[ed] an unstable, itinerant

lifestyle,” and failed to take responsibility for his actions, including alleged domestic violence.

People in re A.A., 967 N.W.2d 810, 823–24 (S.D. 2021).

               When interpretating a regulation, we turn first to its plain language unless another

meaning is apparent from the context. See Tex. Gov’t Code §§ 311.002, .011; TGS-NOPEC

Geophysical Co. v. Combs, 340 S.W.3d 432, 438 (Tex. 2011). Black defines “causal” as “[o]f,

                                                20
relating to, or involving causation.” Black’s Law Dictionary (11th 2019). In general, Texas

jurisprudence defines “causation” as “cause in fact” with “foreseeability.” See Ryder Integrated

Logistics, Inc. v. Fayette County, 453 S.W.3d 922, 929 (Tex. 2015). Section 23.121(c) is an

unusual regulatory provision in that it asks us to consider the causation of a possible outcome

rather than that of an actual outcome. But in a termination case, the factfinder “may infer from a

parent’s past inability to meet a child’s physical and emotional needs an inability or

unwillingness to meet a child’s needs in the future.” J.D., 436 S.W.3d at 118.

               In this case, Brian’s service provider testified that he suffers from “aggression,”

“anger issues,” and “narcissistic tendencies.” She testified that he conceded his history of

substance abuse but refused to classify himself as an addict. She testified that he tested positive

for methamphetamines and cocaine during the pendency of the case but refused treatment. She

further testified that Brian interfered with the case by filing multiple complaints with or against

the agency, threatening to “fire” the family therapist, calling a caseworker in the middle of the

night on more than one occasion, and physically stalking the foster family. Multiple witnesses

testified that Brian is opposed to vaccination of children, which McKinney testified is not

consistent with Native American norms. The family therapist testified that Brian had outbursts

of anger at nearly every meeting. And, of significant concern, both Brian and Christine testified

that they intended to maintain their volatile relationship—a relationship that one therapist

characterized as “toxic.”

               With respect to any causal relationship between these allegations and any

immediate risk of “damage” to the girls, Allie’s therapist and the family therapist both testified

that the household exhibited “lots of conflict,” that the children were “very anxious” and showed

signs of trauma, that Allie felt an extreme obligation to protect her younger siblings from anger

                                                21
or substance abuse, that Bailey had begun to exhibit dissociative tendencies in which she would

disappear into a “hole,” and that both of these older girls would show strong emotional reactions

at any mention of anger or substance abuse. The family therapist testified that it was not unusual

for the children to cry during sessions and that at one point Allie became so upset that she left the

room. Given the factfinder’s prerogative to infer future conduct from past behavior, id., the

factfinder here could have deemed it “foreseeable,” Ryder, 453 S.W.3d at 929, that the

conditions in the home and Brian’s continued custody would likely result in serious emotional or

physical damage to the children. Thus, there is sufficient evidence to support the “causal

relationship” required by subsection 23.121(c), and we overrule Brian’s argument. 8


Active Efforts

                 Finally, Brian challenges the sufficiency of the evidence that the Department

made adequate efforts “to provide remedial services and rehabilitative programs designed to

prevent the breakup of the Indian family” as required by 25 U.S.C. subsection 1912(d). Again,

we disagree.     Under ICWA, before parental rights may be terminated, subsection 1912(d)

requires “remedial services and rehabilitative programs,” including “preventive measures.” Id.

“Any party seeking to effect . . . termination of parental rights to[ ] an Indian child under State

law shall satisfy the court that active efforts have been made to provide remedial services and

rehabilitative programs designed to prevent the breakup of the Indian family and that these

efforts have proven unsuccessful.” Id. The Bureau of Indian Affairs has defined “active efforts”

by rule:




       8 We would reach the same conclusion regardless of the burden of proof on this element,
see supra note 5.
                                                 22
Active efforts means affirmative, active, thorough, and timely efforts intended
primarily to maintain or reunite an Indian child with his or her family. Where an
agency is involved in the child-custody proceeding, active efforts must involve
assisting the parent or parents or Indian custodian through the steps of a case plan
and with accessing or developing the resources necessary to satisfy the case plan.
To the maximum extent possible, active efforts should be provided in a manner
consistent with the prevailing social and cultural conditions and way of life of the
Indian child’s Tribe and should be conducted in partnership with the Indian child
and the Indian child’s parents, extended family members, Indian custodians, and
Tribe. Active efforts are to be tailored to the facts and circumstances of the case
and may include, for example:

           •   Conducting a comprehensive assessment of the circumstances of
               the Indian child’s family, with a focus on safe reunification as the
               most desirable goal;

           •   Identifying appropriate services and helping the parents to
               overcome barriers, including actively assisting the parents in
               obtaining such services;

           •   Identifying, notifying, and inviting representatives of the Indian
               child’s Tribe to participate in providing support and services to the
               Indian child’s family and in family team meetings, permanency
               planning, and resolution of placement issues;

           •   Conducting or causing to be conducted a diligent search for the
               Indian child’s extended family members, and contacting and
               consulting with extended family members to provide family
               structure and support for the Indian child and the Indian child’s
               parents;

           •   Offering and employing all available and culturally appropriate
               family preservation strategies and facilitating the use of remedial
               and rehabilitative services provided by the child’s Tribe;

           •   Taking steps to keep siblings together whenever possible;

           •   Supporting regular visits with parents or Indian custodians in the
               most natural setting possible as well as trial home visits of the
               Indian child during any period of removal, consistent with the need
               to ensure the health, safety, and welfare of the child;

           •   Identifying community resources including housing, financial,
               transportation, mental health, substance abuse, and peer support
               services and actively assisting the Indian child’s parents or, when


                                        23
                       appropriate, the child’s family, in utilizing and accessing those
                       resources;

                   •   Monitoring progress and participation in services;

                   •   Considering alternative ways to address the needs of the Indian
                       child’s parents and, where appropriate, the family, if the optimum
                       services do not exist or are not available; [and]

                   •   Providing post-reunification services and monitoring.


25 C.F.R. § 23.2. The Bureau has also provided additional guidance, adding several additional

considerations to this list and emphasizing that “statutes enacted for the benefit of Indians are to

be liberally construed to their benefit.” See 80 Fed. Reg. at 10150.

               Brian’s primary argument with respect to this issue appears to be that the

evidence “falls far short” by failing to address a sufficient number of the possible elements

delineated in the Code of Federal Regulations and the Federal Register. But the Bureau already

considered and expressly rejected arguments like these, explaining, “The minimum actions

required to meet the ‘active efforts’ threshold will depend on the unique circumstances of the

case.”   See Indian Child Welfare Act Proceedings, 81 id. 38,778, 38,791 (June 14, 2016)

(responding to comments on 25 C.F.R. § 23.2).

               In this case, the record reveals that the Department conducted a comprehensive

assessment with family reunification as the original goal, actively assisted Christine and Brian in

identifying appropriate providers and obtaining appropriate services, sought out family members

that might foster the children, kept all three siblings together, and monitored the progress of

Christine, Brian, Allie, Bailey, and Bethany. The Menominee Nation, though aware of the case,

reportedly chose not to intervene or otherwise participate in this matter. For her part, McKinney,




                                                24
as qualified expert witness, testified that she believed the efforts were adequate under

ICWA, explaining:


       I do believe the Department has made active efforts. One of those being doing a
       comprehensive evaluation of the family’s needs and determining what kind of
       services they would need to correct those conditions that led to the children being
       taken into custody. Another active effort that the Department made was looking
       into family placements. Doing their diligent search to find family members that
       may be suitable for the children. Even though that effort failed, that was still an
       active effort. The other was reaching out to the parent’s tribe for assistance in
       maintaining that sociocultural connection between the children and the tribe.
       Other than that, I think observing the—the sociocultural norm of connecting with
       the parents before there was any sort of haircutting, which is a major cultural
       taboo in a lot of Native American societies, and—and providing [a] language
       C.D. to the children. I believe that those are all active efforts that were made by
       the Department. . . . In ICWA[,] we see repeatedly that keeping siblings together
       is a major part of—of why ICWA was enacted and that that is an active effort that
       was made.


               In resolving this issue, we emphasize that we need not determine whether the

efforts described herein would satisfy ICWA’s standard in every instance. But in this case,

where the qualified expert witness offered detailed testimony as to how the “active efforts” were

adequate, where the factfinder heard uncontroverted evidence that Brian actively interfered with

a comprehensive plan—verbally assaulting Department staff and service providers and

physically stalking the foster family—such that the Department ultimately had to curtail its

services, that evidence is sufficient to support the finding that the Department’s actions were

adequate to satisfy the “active efforts” standard set forth in 25 U.S.C. subsection 1912(d) and

related regulatory interpretation. See id. (requiring consideration of “unique circumstances”); In

re K.S., 448 S.W.3d 521, 544 (Tex. App.—Tyler 2014, pet. denied) (deeming services adequate

to satisfy standard where father failed to facilitate successful efforts toward unification).




                                                  25
               We overrule Brian’s final argument on appeal. 9


                                          CONCLUSION

               Having overruled the issues and arguments raised by each of the appellants in this

matter, we affirm the district court’s final order of termination.



                                               __________________________________________
                                               Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Affirmed

Filed: September 15, 2022




       9 We would reach the same conclusion regardless of the burden of proof on this element,
see supra note 5.
                                                 26